Citation Nr: 1718936	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disease or injury.

2.  Entitlement to a disability rating in excess of 40 percent for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to August 1972; and had a period of active duty for training (ACDUTRA) in the Navy Reserves from August 1971 to January 1972. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision that, in pertinent part, denied service connection for obstructive sleep apnea; and from a June 2010 rating decision that denied a disability rating in excess of 30 percent for service-connected traumatic brain injury.  The Veteran timely appealed.

In December 2012, the Veteran testified during a video conference hearing before the undersigned.  In April 2013 and in August 2016, the Board remanded the matters for additional development.

In November 2016, a Decision Review Officer granted a separate 50 percent disability rating for headaches associated with traumatic brain injury, effective October 23, 2008-i.e, the effective date of revised criteria for evaluating traumatic brain injury.  The Board notes that the 50 percent rating is the maximum rating for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Also in November 2016, the Decision Review Officer increased the disability evaluation to 40 percent for traumatic brain injury, effective October 23, 2008.  Because higher evaluations are available for traumatic brain injury, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU already has been awarded.


FINDINGS OF FACT

1.  Obstructive sleep apnea was not manifested during active service; and is not attributed to service, and is not related (causation or aggravation) to a service-connected disease or injury.

2.  Throughout the rating period, the Veteran's traumatic brain injury has been manifested by facets of cognitive impairment-i.e., including decreased memory, concentration, attention span, and executive functions of the brain-of no more than mild severity; traumatic brain injury residuals rated as moderate or severe impairment in one or more facets are not shown.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by active service; and is not proximately due to or a result of, or aggravated by, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  Throughout the rating period, the criteria for a disability rating in excess of 40 percent for traumatic brain injury are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by December 2008 and May 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of service connection and increased evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, obstructive sleep apnea is not considered chronic under section 3.309.  See 38 U.S.C.A. § 1101.

The Veteran seeks service connection for obstructive sleep apnea which he believes had its onset in active service.  He was first diagnosed with obstructive sleep apnea in May 2008, and at the time showed signs of persistent daytime hypersomnolence.  He also reported problems keeping the CPAP (continuous positive airway pressure) mask on during sleeping.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

On a "Report of Medical History" completed by the Veteran in August 1971, he checked "no" in response to whether he ever had or now had frequent trouble sleeping.  Clinical evaluations at the time of the Veteran's enlistment examination in August 1971 and at the time of his release from ACDUTRA in December 1971 were normal and revealed no defects.  Service treatment records show that the Veteran was hospitalized during active service in January 1972 for treatment of multiple contusions of the face, laceration of the lower lip, and fractured mandible secondary to trauma incurred in a fight.  The Veteran returned to full duty upon his release from the hospital.  In March 1972, he complained of dizziness and an inability to sleep.  Records reveal that the Veteran had incurred a severe head injury in January 1972, and expectations were that he would have headaches and dizziness for some time.  In May 1972, the Service Medical Board found the Veteran unsuitably for active duty, and he was discharged in June 1972.  

During a May 1997 VA examination, the Veteran identified problems with sleep, such that he had frequent nocturnal wakening; and during a December 1997 VA examination, the Veteran reported an inability to sleep due to pain in his jaw.

In December 2012, the Veteran testified that he had a little snoring in active service and never thought it was a problem; and that he never sought treatment for snoring in active service.  No sleep study was ever conducted in active service.

The report of a May 2013 VA examination reflects that the Veteran underwent a sleep study in May 2008, and was diagnosed with obstructive sleep apnea.  He reported having problems keeping the CPAP machine on during sleep; and reported that he thrashed about during sleep, and that he did not get the benefits of adequate rest.

Based on examination and the Veteran's medical history, the May 2013 examiner opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by active service.  In support of the opinion, the May 2013 examiner reasoned that the Veteran was not diagnosed with sleep apnea until 35 years post-military discharge.  The May 2013 examiner also explained that the Veteran had gained weight progressively in the last decade, and that obesity is the greatest risk factor for development of sleep apnea.

Following the Board's remand in January 2016, another VA physician reviewed the Veteran's medical history and medical records in July 2016.  The VA physician noted the Veteran's history of snoring and excessive daytime somnolence.  The VA physician also noted that when the CPAP mask was applied in the sleep lab, the Veteran developed severe claustrophobia and flashbacks.  The assessment in July 2016 was moderate obstructive sleep apnea, and additional treatment options were explained to the Veteran.  The VA physician found that the Veteran's snoring and sleep apnea were secondary to anatomic factors (mostly, soft palate and tonsils and large tongue; sinonasal allergies could be an intermittent contributor); and obesity.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In this case, the Board finds that the evidence is against a finding that the Veteran's obstructive sleep apnea was incurred in active service.  In particular, the normal findings in service treatment records establish that no sleep disorder was "noted" at any time during active service; and obstructive sleep apnea was first identified long after service.  In addition, there is no competent evidence linking obstructive sleep apnea to disease or injury in active service.  Nothing in the record reflects that disease or injury in active service has resulted in obstructive sleep apnea.

The Board finds the May 2013 examiner's opinion and the July 2016 physician's opinion to be probative for resolving the matter on appeal.  The examiner and physician have the medical knowledge to express competent opinions; and found it less likely than not that the Veteran's obstructive sleep apnea had its onset in active service or was related to service.  The opinions appear accurate, and are fully articulated and contain sound reasoning.  

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after active service with no competent evidence that obstructive sleep apnea is in any way related to active service.

The Veteran also seeks service connection for obstructive sleep apnea which he believes is associated with his service-connected traumatic brain injury and/or anxiety disorder.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

In this case, the May 2013 examiner also opined that it was less likely than not that the Veteran's old fractured jaw and traumatic brain injury had any association with his current sleep apnea.  In support of the opinion, the May 2013 examiner reasoned that the Veteran's history of traumatic brain injury during active service had no relation or causation to the development of sleep apnea, which is a separate condition and not diagnosed until 35 years after the Veteran's active service.

Likewise, the July 2016 physician opined that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result of the service-connected anxiety disorder. In support of the opinion, the July 2016 physician reasoned that the etiology of obstructive sleep apnea is intermittent obstruction of the upper airway during sleep causing periods of apnea and hypoxia; and that this was a mechanical obstruction, and would not be caused by any type of psychiatric condition.  Regarding aggravation, the July 2016 physician indicated that there was no pathophysiologic mechanism by which psychiatric conditions would cause anatomic obstruction causing obstructive sleep apnea.  Moreover, the July 2016 physician opined that it was not likely that the Veteran's obstructive sleep apnea was due to his service-connected traumatic brain injury because the sleep study did not show any findings of sleep apnea due to a central nervous system condition. 

The Board finds the May 2013 and July 2016 examination reports to be persuasive in finding that current obstructive sleep apnea was less likely related to active service, or due to or aggravated by the service-connected traumatic brain injury or service-connected anxiety disorder.  Both the VA examiner and VA physician reviewed the medical history and provided a rationale which considered whether there was any relationship between obstructive sleep apnea and traumatic brain injury, and obstructive sleep apnea and an anxiety disorder.  The evidence, including the service separation examination, does not show that obstructive sleep apnea was present in service. Moreover, given the notation that obstructive sleep apnea is an intermittent mechanical obstruction, the Board finds that any evidence of aggravation or of a permanent increase of severity of symptoms of obstructive sleep apnea due to traumatic brain injury and/or an anxiety disorder is indeed lacking because, as explained, there is no pathophysiologic mechanism or findings of any central nervous system dysfunction.  The Board finds the opinions in the May 2013 and July 2016 examination reports are factually accurate, fully articulated, and contain sound reasoning. Therefore, the opinions are afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

While the Veteran contends that his obstructive sleep apnea was caused by or had worsened due to his traumatic brain injury and/or anxiety disorder, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying obstructive sleep apnea, or to identify that such a disability is related to service or due to or aggravated by his service-connected traumatic brain injury and/or anxiety disorder.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for obstructive sleep apnea, to include as secondary to service-connected disease or injury.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Effective October 23, 2008, VA revised the criteria for evaluation of residuals of traumatic brain injury (see 73 Fed. Reg. 54,693 - 54,708 (September 23, 2008)). The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5 (2016); 38 C.F.R. § 3.114.

Upon further review of the record, the Board finds that the Veteran filed a claim for an increased rating on December 24, 2008, which was after the effective date of the revised criteria, shown below.

Service connection has been established for traumatic brain injury.  The RO has evaluated the Veteran's disability currently as 40 percent disabling under Diagnostic Code 8045.  Diagnostic Code 8045 contemplates brain disease due to trauma.

Rating Criteria

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning:  Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."
 
Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Factual Background
                
Historically, the Veteran was the victim of an assault during active service in January 1972, and he suffered a head injury.  He was hospitalized at the time with a broken jaw and required an arch bar and wire fixation.  Residual headaches and dizziness were recurring, and were expected to last for some time.  VA neurological examination in May 1997 was normal.  VA examination in August 2000 revealed no residuals of head injury, other than headaches.  The report of an October 2003 VA examination included a diagnosis of headaches, some migrainous features.  Migraine headaches were then diagnosed in June 2008.

During an April 2010 VA examination, the Veteran reported having headaches three or four times per week; and reported having interrupted sleep, with nightmares.  He was tired some days from poor sleep, and had some symptoms of post-traumatic stress disorder (PTSD).  Cognitive symptoms included decreased attention and difficulty concentrating; memory impairment was mild.  The Veteran also reported mild bilateral blurred vision during headaches.  Judgment, motor activity, and visual spatial orientation were normal; social interactions were routinely appropriate.  The Veteran was able to communicate and comprehend spoken and written language.  The diagnosis was traumatic brain syndrome, with post-concussive headaches.

In December 2012, the Veteran testified that he had problems with memory loss, attention span, and concentration.  He also testified that he last worked in 2003 in landscaping, and would often miss days from work.

The report of a May 2013 VA examination includes the results of diagnostic testing, which were consistent with findings of mild traumatic brain injury.  The examiner noted that, to some degree, the Veteran's headaches interfered with his attention and concentration, but there was no other significant cognitive impairment related to traumatic brain injury.  Judgment, executive functions, social interaction, orientation, motor activity, visual-spatial orientation, communication, consciousness, and neurobehavioral effects were not affected by his headaches.  The examiner also indicated that the Veteran had flashbacks and nightmares related to anxiety and PTSD, and not due to traumatic brain injury.

Following the Board's remand in January 2016, the Veteran underwent another VA examination in July 2016.  The July 2016 examiner found objective evidence on testing of mild impairment of memory, attention span, concentration, or executive functions resulting in mild functional impairment.  Judgment was normal, and social interactions were routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity was normal, and visual-spatial orientation was normal.  

The July 2016 examiner found three or more subjective symptoms that mildly interfere with work, with activities of daily living, and with relationships with family and friends.  Examples include symptoms of intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.

The July 2016 examiner found no neurobehavioral effects.  The Veteran was able to communicate by spoken and written language, and his comprehension was good.

In terms of functional impact, the July 2016 examiner found that the Veteran's headaches were daily; and that when he worked in the past, his headaches caused him to miss work no less than two days per month and as much as three days per week-by his report.  The July 2016 examiner also found that memory difficulties were a consistent complaint that went back many years.


Analysis

In a case such as this, in which, given the nature of the symptoms, there is likely to be some overlap.  Where no delineating of symptoms is apparent, the Board has given the Veteran the benefit of the doubt and attributed his symptoms to the service-connected traumatic brain injury.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 183 (1998).

The Board notes that service connection already has been established for the Veteran's anxiety disorder, and that evaluating the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2016).  With regard to symptoms of social relationships, motivation and mood disturbance, anxiety, chronic sleep impairment, and depressed mood, such emotional/behavioral dysfunction is contemplated in the rating criteria for an anxiety disorder.

Likewise, service connection already has been established and separate ratings have been assigned for migraine headaches and for tinnitus.  

With regard to memory, attention, concentration, and executive functions, examiners have noted objective evidence on testing resulting in mild functional impairment.  In this regard, a level of severity of "2" is warranted for difficulty with executive functions resulting in mild functional impairment.

Examiners also have noted the Veteran's judgment as normal.  In this regard, a level of severity of "0" is warranted based on evidence of no impairment.

Examiners have noted the Veteran's social interaction as routinely appropriate.  While a level of severity of "0" would generally be warranted, any such social dysfunction already is contemplated in the rating criteria for an anxiety disorder.

Examiners have noted the Veteran as always oriented to person, time, place, and situation.  In this regard, a level of severity of "0" is warranted based on evidence of no impairment.

Examiners also have noted the Veteran's motor activity as normal.  In this regard, a level of severity of "0" is warranted based on evidence of normal findings.

Examiners have noted the Veteran's visual-spatial orientation as normal.  In this regard, a level of severity of "0" is warranted based on evidence of normal findings.

The July 2016 examiner found three or more subjective symptoms that mildly interfere with work or instrumental activities of daily living.  While a level of severity of "1" would generally be warranted, such subjective symptoms already are contemplated in the rating criteria for an anxiety disorder and for headaches and for tinnitus.

The July 2016 examiner found no neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them.  While a level of severity of "0" would generally be warranted, any such neurobehavioral effects already are contemplated in the rating criteria for an anxiety disorder.

The May 2012 examiner found that the Veteran has no difficulty communicating, and that his comprehension is good.  In this regard, a level of severity of "0" is warranted based on evidence of no impairment.

The evaluation assigned for cognitive impairment and other residuals of traumatic brain injury not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one disability evaluation is assigned for all the applicable facets.  In this case, the overall evidence warrants a 40 percent evaluation based upon the highest severity level of "2," which was provided for the following facet:  memory, attention, concentration, and executive functions that result in mild functional impairment.  

A disability rating in excess of 40 percent for traumatic brain injury is not warranted.  There is no evidence of moderate functional impairment of memory, attention, concentration, or executive functions on objective testing.  As noted above, the Veteran's additional residuals of tinnitus and migraine headaches have been separately evaluated.  There is no evidence of other physical dysfunction associated with the Veteran's traumatic brain injury; and the Veteran's emotional and behavioral dysfunction has been separately evaluated.  

In assessing the severity of the Veteran's traumatic brain injury, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria to support a disability rating in excess of 40 percent require medical evidence within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, lay assertions are not more persuasive than objective medical findings which, as indicated above, support no more than a 40 percent disability rating throughout the rating period.

Hence, the Board has no discretion in this matter and must predicate its determination based on the evidence of record.  See, cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a disability rating in excess of 40 percent for traumatic brain injury.

Lastly, we note that the AOJ has considered the combined impact of service connencted disabilities and has assigned a total rating based upon individual unemployability.



ORDER

Service connection for obstructive sleep apnea is denied.

A disability evaluation in excess of 40 percent for traumatic brain injury is denied.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


